Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Information Disclosure Statement
The information disclosure statement filed May 5, 2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
Note that the IDS filed after final rejection would require both a statement under 37 CFR 1.97(e) and a fee under 37 CFR 1.17(p)  and only the fee has been provided.

Continuation of BOX 3 of PTOL-303: (a) the proposed amendments to claim 1 raise new issues that would require further consideration and/or search by the Examiner by changing the claim from requiring a barrier that consists of TiO2 to one that consists of Cr2O3 and Y2O3 and also removes requirements as to particle size, and therefore the proposed amendments have not been entered. (b) as to the issue of new matter, it is unclear in the disclosure as filed if the barrier formed would consist of Cr2O3 and Y2O3 particles (where it is described to provide plasma spraying using such particles, but it is not clear that the resulting coating would consist of such particles).

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

(b) as to the 35 USC 103 rejections, the proposed amendments have not been entered as discussed for BOX 3 above, and therefore applicant’s arguments have been considered as they apply to the claims filed January 15, 2021.  Applicant’s arguments are directed only to the features of the proposed amendments (wherein the corrosion resistant barrier consists of Cr2O3 and Y2O3 particles) and therefore, the rejection of March 11, 2021 is maintained for the reasons discussed in Office Action of March 11, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718